                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:17-cr-364-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
ARBREY LATAVIS MOORE,                  )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Second Motion for

Compassionate Release/Reduction of Sentence, (Doc. No. 49).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                        Signed: December 14, 2020




      Case 3:17-cr-00364-MOC-DSC Document 50 Filed 12/14/20 Page 1 of 1
